Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 14, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  138863-66 (109)(113)(115)(117)                                                                       Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
                                                                                                                         Justices



  ANGLERS OF THE AuSABLE, INC.,
  MAYER FAMILY INVESTMENTS, LLC,
  and NANCY A. FORCIER TRUST,
            Plaintiffs-Appellants,
                                                                    SC: 138863-138866
  v                                                                 COA: 279301, 279306, 280265,
                                                                          280266
  DEPARTMENT OF ENVIRONMENTAL                                       Otsego CC: 06-011697-CE
  QUALITY, DIRECTOR OF THE
  DEPARTMENT OF ENVIRONMENTAL
  QUALITY, and MERIT ENERGY COMPANY,
             Defendants-Appellees.
  _________________________________________


        On order of the Chief Justice, motions by Preserve the Dunes, Inc., the Michigan
  Environmental Council, Michigan Citizens for Water Conservation and the Michigan
  Manufacturers Association for leave to file briefs amicus curiae in this case are
  considered, and they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 14, 2010                    _________________________________________
                                                                               Clerk